Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 1 of 18
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE PROFESSIONAL STAFF CONGRESS/
CUNY, : 20 Civ. 5060

Plaintiff,

OPINION AND ORDER

 

FELIX V. MATOS RODRIGUEZ,

Chancellor of the City Uuniversity

of New York, in his official capacity;:
and THE CITY UNIVERSITY OF NEW YORK,

Defendants.

JED S. RAKOFF, U.S.D.d.

Plaintiff the Professional Staff Congress/CUNY (“PSC”), on
behalf of over 2,800 adjunct faculty and employees whose
appointments recently expired and were not renewed by the City
University of New York (“CUNY”), brings suit against CUNY and its
Chancellor Felix V. Matos Rodriguez to force CUNY to comply with
its alleged obligation under the CARES Act to continue to pay its
employees “to the greatest extent practicable” during the period
of any disruptions or closures related to the coronavirus pandemic.
Now before the Court is PSC’s motion for a preliminary injunction,
directing CUNY to reinstate these 2,800 adjuncts through the end
of the Fall 2020 semester. See Dkt. No. 15; Memorandum of Law in

Support of the Professional Staff Congress/CUNY’s Motion for a

1

 

 

“ype RLPRETE NWA SAO GES AEE, © nonin cote Soot <a ge stg FO oh age apts

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 2 of 18

Preliminary Injunction (“Pl. Mem.”), Dkt. No. 16; Reply Brief of
the Professional Staff Congress/CUNY in Support of its Motion for
a Preliminary Injunction (“Pl. Reply”), Dkt. No. 27. Defendants
oppose. See Memorandum of Law in Opposition to Plaintiff’s Motion
for a Preliminary Injunction, (“Defs’ Mem.”), Dkt. No. 25. For the
reasons set forth below, the Court denies plaintiff’s motion.

IT. Factual and Statuary Background?

 

Defendant CUNY is a public university created by the New
York State legislature. First Amended Complaint (“FAC”), Dkt.
No. 9, J 22. Defendant Felix V. Matos Rodriguez is the
Chancellor of CUNY.2 Id. 9% 20, 21. Plaintiff the Professional
Staff Congress/CUNY (“PSC”) is the collective bargaining
representative of approximately 30,000 members of the CUNY
staff. Id. 41 14, 16.

CUNY employs approximately 12,000 adjunct faculty members
and 2,000 adjunct professional staff (collectively, the
“adjuncts”). Declaration of Naomi Zauderer (“Zauderer Decl.”),
Dkt. No. 20, @ 3. These adjuncts are represented by the PSC, and

the terms of their employment are governed by a collective

 

i “In deciding a motion for preliminary injunction, a court
may consider the entire record including affidavits .” See
Sterling v. Deutsche Bank Nat’1l Tr. Co., 368 F. Supp. 3d 723,
725 n.2 (§.D.N.Y. 2019). Unless otherwise indicated, in quoting
cases all internal quotation marks, alterations, emphases,
footnotes, and citations are omitted.

 

2 Rodriguez is named only in his official capacity. FAC q 21.

2
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 3 of 18

bargaining agreement (the “CBA”) between the PSC and CUNY. Id.
As relevant here, the CBA provides that the adjuncts, who are
not tenured or permanent employees, are paid on a per-course
basis for limited terms and, depending on years and continuity
of service, are subject to semesterly, annual, or triennial
reappointment. Declaration of Matthew Sapienza (“Sapienza
Decl.”), Dkt. No. 24, @ 8. Adjuncts do not enjoy a right to or

presumption of reappointment. Id.; see also Zauderer Decl. 11

 

18, 21. Instead, by May 15 of each year, CUNY must notify the
adjuncts whose appointments are set to expire about their status
for the coming Fall semester. Zauderer Decl. 7 10.

In March 2020, in response to the coronavirus pandemic,
Congress enacted the Coronavirus Aid, Relief, and Economic
Security Act (the “CARES Act”), Pub. L. No. 116-136. FAC Tf 26,
27. Among other things, the CARES Act provides new federal
funding to colleges and universities. Id. @ 26. Section 180001
creates the “Education Stabilization Fund,” which is endowed
with $30.75 billion. Id. @ 30. Of that amount, § 18004 allocates
approximately $13.953 billion to the Higher Education Relief
Fund (“Relief Fund”). Id. That provision also tasks the
Secretary of Education with allocating Relief Fund money to
colleges and universities. Id. @ 31. Subject to certain

exceptions not here relevant, Section 18004(c) permits such

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 4 of 18

funds to be used to cover any costs “associated with significant
changes to the delivery of instruction due to the coronavirus.”
The use of these funds by the recipient institution is,
however, cabined in two ways. First, at least 50 percent of the
funds must be used “to provide emergency financial aid grants to
students for expenses related to the disruption of campus
operations due to coronavirus (including eligible expenses under
a student’s cost of attendance, such as food, housing, course
materials, technology, health care, and child care).” Id.
Second, and most relevant here, § 18006 provides that
[An] . . . institution of higher education .. . that
receives funds under the “Education Stabilization
Fund,” shall to the greatest extent practicable
continue to pay its employees and contractors during
the period of any disruptions or closures related to
the coronavirus.
This requirement is incorporated in the Higher Education
Emergency Relief Fund Certification Agreement (the “Agreement”),
which entities seeking Relief Fund money must sign. Id. 36.
Every institution that receives such funds must also “submit a
report to the Secretary [of Education], at such time and in such
manner as the Secretary may require, that describes the use of

the funds provided under this section.” CARES Act § 18004 (e).

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 5 of 18

In April 2020, CUNY was awarded approximately $251 million
from the Relief Fund. FAC 9 37. Initially, a little less than
half of that money (around $118 million) was allocated to be
spent on emergency aid payments made directly to students,
pursuant to § 18004(c). Sapienza Decl. @ 17. Subsequently,
however, as represented at oral argument on this motion, CUNY
committed to allocating the entire amount of the $251 million to
aid its students. See Statement of Clement J. Colluci III, Esq.,
at argument on August 7, 2020, Transcript of Oral Argument
(“Tr.”) at 8:25-9:1.

Beyond its Relief Fund award, CUNY has three primary
sources of funding: New York State, New York City, and tuition
revenue. Pl. Mem. at 5-6. In the last fiscal year, defendants
report, CUNY received $2 billion from the State, $513 million
from the City, and $1.2 billion from tuition revenue. Sapienza
Decl. F 2. As a result of the coronavirus pandemic, however,
CUNY expects its Fall enrollment to drop by around 4.4%, which
would cost the university around $64 million in tuition revenue,
and CUNY estimates that it will be subject to a $95 million
budget cut from the State. Id. (1 5-6.

Beginning in May 2020, CUNY and PSC began to negotiate an
extension of CUNY’s notification deadline for adjunct
reappointments. The deadline was pushed back from May 15 to June

30. Bowen Decl. @TI 20, 22; Agreement on Extension of

 

 

 

 

 

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 6 of 18

Notification Date for Adjunct Appointments for Fall Semester
2020 (the “May 29 Agreement”), Dkt. No. 21-2. As a part of this
extension, CUNY agreed to provide PSC with budget information
and enrollment projections for the coming year, see May 29
Agreement, but has so far failed to do so (although, as noted
above, some of these projections have now been provided in the
briefing of this motion) . FAC 7 65.

Ultimately, CUNY declined to renew the appointments of
roughly 2,800 adjuncts of its approximately 14,000 adjuncts.
Bowen Decl. 97 5. As a result, under the May 29 Agreement, their
appointments expired on June 30, 2020. See Sapienza Decl. @ 11.3

On July 1, 2020, PSC brought this suit alleging that CUNY’s
decision not to renew the appointments of these 2,800 adjuncts
violated § 18006 of the CARES Act. Dkt. No. 1. PSC then moved
for the instant preliminary injunction directing CUNY to
reinstate these adjuncts through the end of the Fall 2020
semester. Dkt. No. 15. After full briefing, the Court heard oral
argument on August 7, 2020. See Tr., 8/7/2020.

II. Legal Analysis

“A preliminary injunction is an extraordinary remedy never

awarded as of right.” Winter v. Nat. Res. Def. Council, Inc.,

 

3 PSC describes these adjuncts whose appointments expired and
were not renewed as having been “laid off.” See, e.g., FAC fT 1.

 

 

 

 

 

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 7 of 18

555 U.S. 7, 24 (2008). A party seeking a preliminary injunction
must ordinarily show: “(1) irreparable harm; (2) either (a) a
likelihood of success on the merits, or (b) sufficiently serious
questions going to the merits of its claims to make them fair
ground for litigation, plus a balance of the hardships tipping
decidedly in favor of the moving party; and (3) that a
preliminary injunction is in the public interest.” New York ex

rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d Cir.

 

2015) .4

A. Likelihood of Success on the Merits
PSC brings two causes of action.° First, PSC brings a claim

under 42 U.S.C. § 1983, on the theory that CUNY’s failure to

 

4 Defendants argue that the Court should hold PSC to the even
more heightened standard reserved for mandatory injunctions
and/or injunctions that provide the movant with substantially
all the relief sought where that relief cannot be undone even if
the defendant prevails at a trial on the merits. Defs’ Mem. at
10-13 (citing Schneiderman, 787 F.3d at 650). Under this
heightened standard, PSC would have to show, inter alia, a
“clear” or “substantial” likelihood of success on the merits.
Schneiderman, 787 F.3d at 650. As discussed below, the Court
finds that PSC has not shown even the likelihood of success on
the merits required under the basic standard for preliminary
injunctions. Accordingly, the Court need not decide whether to
hold PSC to the heightened standard.

5 Initially, PSC pled a third cause of action: breach of
contract. Specifically, PSC alleged that CUNY’s failure to
reappoint these adjuncts constituted a breach of the Agreement
between CUNY and the Federal Government and that adjuncts, as
third-party beneficiaries to that Agreement, were able to
enforce it. FAC 9791 87-92. But PSC expressly abandoned that
theory at oral argument and agreed to voluntary dismissal of the

7

 

 

 

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 8 of 18

comply with § 18006 deprives adjunct employees of their federal
rights under color of state law. Second, PSC brings that same
underlying claim directly under § 18006. In both cases, PSC’s
complaint is substantively the same: by declining to renew the
appointments of these 2,800 adjuncts, CUNY has not, “to the
greatest extent practicable,” continued to pay them, in
violation of CARES Act § 18006. Before reaching the merits of
PSC’s argument, however, the Court must first determine whether
PSC has a legally cognizable cause of action under either of
these two theories. For the reasons discussed below, the Court
holds that PSC does not. Consequently, the Court holds that PSC
has not established a likelihood of success on the merits.®
1. § 1983 Claim

“Section 1983 imposes liability on anyone who, under color
of state law, deprives a person of any rights, privileges, or
immunities secured by the Constitution and laws.” Blessing v.
Freestone, 520 U.S. 329, 340 (1997). There is no dispute here

that the CUNY was acting under the color of state law.’ “In order

 

third cause of action. See Tr., 8/7/2020, at 6:11-15. The Court
therefore does not address it.

6 Because, as shown below, PSC cannot sue to enforce § 18006,
PSC has also failed to demonstrate sufficiently serious
questions going to the merits.

7 Nor could there be. See Clissuras v. City University of New
York, 359 F.3d 79, 83 (2d Cir. 2004) (per curium) (“Plaintiffs’

8

 

 

 

 

 

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 9 of 18

to seek redress through § 1983, however, a plaintiff must assert
the violation of a federal right, not merely a violation of
federal law.” Id.

In particular, courts look to the three factors set forth
in Blessing to determine whether a particular statutory
provision gives rise to a federal right. See N.Y. State

Citizens’ Coal. for Children v. Poole, 922 F.3d 69, 76 (2d Cir.

 

2019). First, “Congress must have intended the provision in
question to benefit the plaintiff.” Id. Second, the plaintiff
must “demonstrate that the right assuredly protected by the
statute is not so vague and amorphous that its enforcement would
strain judicial competence.” Id. Finally, the “statute must
unambiguously impose a binding obligation on the States.” Id.
If, but only if, all these requirements are satisfied, a
rebuttable presumption then emerges that the statutory right can
be enforced through § 1983.8 Here, of the three Blessing factors,
only the third (“binding obligation”) is plainly met. The Court

considers, therefore, the other two.

 

suits against CUNY are equivalent to suits against the State of
New York... .”).

8 Because the Court below holds that no such presumption has
emerged, the Court does not analyze whether it could be overcome
in this case.
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 10 of 18

a. Conferral of Rights

 

To satisfy the first Blessing factor, the Second Circuit
requires that PSC show that the Act manifests an “unambiguous
intent” to confer individual rights on the employees. Poole, 922

F.3d at 80 (citing Gonzaga University v. Doe, 536 U.S. 273, 280

 

(2002)). This “requires more than a showing that the ‘plaintiff
falls within the general zone of interest that the statute is
intended to protect.’ The statute must confer a right on the
plaintiff as shown by use of rights-creating language — that is,
language that demonstrates a statutory focus on the needs of the
individual, rather than the operations of the regulated entity.”
Id. at 79 (quoting Gonzaga, 536 U.S. at 287-88).

PSC argues that the § 18006 confers “a specific monetary
entitlement (an employee’s salary) on an identified beneficiary
(the employee).” Pl. Reply at 2. But, as PSC seems to concede, §
18006 is focused on “the operations of the regulated entity,”
rather than “on the needs of the individual.” Pl. Mem. at 12. As
the above-quoted language from Poole indicates, this is a strong
sign that the statute does not confer individual rights on the
employees.

Unlike in Poole, where the statute’s “use of the term ‘each
child’ indicate[d] an individual focus,” 922 F.3d at 81, § 18006
features no such individualized language. Rather than, for

example, stating that funding recipients shall, to the greatest

10

 

 

 

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 11 of 18

extent practicable, retain each employee, Congress instead spoke
of employees in the aggregate, and the need of the institution
to try to retain them consistent with the institution’s
practicability. That language suggests a generalized duty
imposed on the institution, rather than an individualized right
vested in each employee.

Nor is § 18006 calibrated to the particular needs of the
individuals within the putatively benefited class, in contrast
to the statutes at issue in Briggs v. Bremby, 792 F.3d 239, 244

(2a Cir. 2015) and Wright v. City of Roanoke Redevelopment and

 

Housing Authority, 479 U.S. 418, 430 (1987), two cases on which

 

PSC relies. In Briggs, for example, the Second Circuit held that
the time limits of the Food Stamp Act “are drafted in a way that
focuses on the needs of the individual beneficiaries” in part
because they are “calibrated to household income — eligible
households are to be provided food stamp benefits within 30
days, but especially needy ones are to receive such benefits
within 7 days.” 792 F.3d at 244. By contrast, § 18006 does not
modify its requirements by institution or employee; rather, it
imposes a sweeping and general standard that is inattentive to

individualized needs, requirements, or eligibility.® Accordingly,

 

2 PSC also points to the title of § 18006 — “Continued

Payment to Employees” ~— as further evidence of Congress’s intent
to confer a monetary benefit on employees. Pl. Mem. at 13. While
a title may “provide evidence of Congressional intent to confer”

11
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 12 of 18

the Court concludes that § 18006 does not create an individual
right to continued employment on the part of the adjuncts here
represented by PSC.

b. Fit for Judicial Enforcement

 

Even assuming arguendo that § 18006 conferred an individual
right exercisable by each adjunct, that right would still have
to be fit for judicial review for a § 1983 suit to lie. Poole,
922 F.3d at 82. The Court holds, however, that such a right
would be “so vague and amorphous that its enforcement would
strain judicial competence.” Id.

According to PSC, courts would simply have to “engage in
fact-finding to determine whether employees have been retained
during the coronavirus pandemic, and if not, what measures CUNY
took to avoid that result.” Pl. Mem. at 14. “Although CUNY might
have some leeway to determine whether it has enough money to pay
its employees,” PSC suggests, “that does not render § 18006
unenforceable.” Pl. Reply at 5.

psc is correct that even federal rights that confer
“substantial discretion” can be enforceable through § 1983. Id.

(quoting Wilder v. Virginia Hosp. Ass’n, 496 U.S. 498, 519

 

individual rights, a “title alone cannot confer individual
rights.” Cenzon-DeCarlo v. Mount Sinai Hosp., 626 F.3d 695, 697

 

(2d Cir. 2010) (per curiam). Indeed, Cenzon-DeCarlo, itself,
found no private cause of action even where the title of the
provision read “Individual Rights.” Id.

12

 

 

 

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 13 of 18

(1990)).?® But § 18006 does not merely confer substantial
discretion; its limitation to what is “to the greatest extent
practicable” is effectively lacking in any real standards. The

Supreme Court dealt with a similar issue in Suter v. Artist M.,

 

503 U.S. 347, 362 (1992), where the relevant statute required
states to take “reasonable efforts” to prevent removal of
children from their homes and to facilitate reunification of
families where removal had occurred. In the absence of any
“statutory guidance . . . as to how ‘reasonable efforts’ are to
be measured,” the Supreme Court held that the provision “does
not unambiguously confer an enforceable right upon the Act's
beneficiaries.” Id. at 363. So too here, the CARES Act provides
no statutory guidance as to how a funding recipient should

determine the “practicability” of retaining its employees. Nor

 

10 PSC cites to a number of out-of-circuit opinions analyzing
variations of the phrase “the greatest extent practicable” to
show that it imposes a “clear duty” to “fulfill the statutory
command to the extent that it is feasible or possible.” Pl.
Reply at 3. None of these cases, however, involves a § 1983
claim involving enforcement, not by the government that entered
the agreement, but by a third party. And at least one of these
cases concerns the question whether “practicability” language
imposes an obligation in the first instance. See City of
Marietta v. Summerour, 302 Ga. 645, 653 (2017). As discussed
above, the Court assumes that § 18006 imposes a binding
obligation on funding recipients; the question is whether the
employees have the right to enforce that obligation through §
1983.

 

13

 

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 14 of 18

is the phrase the subject of any meaningful legislative history.
See Tr., 8/7/2020, at 13:6-9.

Even Poole, the case most heavily relied upon by PSC, is
distinguishable on this ground. There, the Second Circuit held
the Adoption Assistance and Child Welfare Act “create[d] a right
to payments that cover certain expenses like food, shelter, and
school supplies.” 922 F.3d at 82. “In enforcing foster parents’
right to sue for such payments, courts would, therefore, be
required to review how a state had determined the amounts it
pays, including how it has quantified the costs of the specific
expenses listed in [the statute.]” Id. Here, there is no debate
about how much money it would cost CUNY to reappoint these
adjuncts for the Fall semester: $30 million. The issue is
determining the lengths to which CUNY must go before deciding it
would be impracticable to reappoint these adjuncts, none of whom
have a vested right to reappointment. And, again, on this

question, the CARES Act provides not a shred of guidance.}!

 

it PSC cites to the out-of-circuit Grammar v. John J. Kane
Reg’l Centers-Glen Hazel, 570 F.3d 520 (3d Cir. 2009), which,
according to PSC, held that a provision that required a nursing
facility to maintain the “highest practicable .. . well-being
of each resident” was “replete with rights-creating language”.
Pl. Reply at 4. While the panel did conclude that the statute in
question met the second Blessing factor, there were seven other
concrete requirements imposed upon nursing facilities. Grammar,
570 F.3d at 523-525.

 

 

14
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 15 of 18

Faced with this standardless statute, PSC effectively
attempts to rewrite it. In its reply brief, PSC suggests that
the statute requires funding recipients to pay employees so long
as it is “possible” -— that is, so long as there is “any money in
[the funding recipient’s] budget, not just what it received
through the CARES Act.” Pl. Reply at 4-5; see also Tr.,
8/7/2020, at 17:2-3 (“If they have the money, it's practicable
for them to pay it.”). That Congress did not seek to impose such
an absolute requirement with § 18006 is made clear by comparing
it with § 18004(c). As discussed above, § 18004(c) requires the
recipients of such funds to spend “no less than 50 percent of
such funds to provide emergency financial aid grants to students
for expenses related to the disruption of campus operations due
to coronavirus.” Indeed, § 18004(c) even goes on to specify the
sorts of expenses that would qualify, including “food, housing,
course materials, technology, health care, and child care.” Id.
In short, § 18004(c) imposes a concrete spending requirement on
funding recipients. If Congress had wanted to impose an equaily
concrete spending requirement to preserve employment under §
18006, it plainly would have done so.

Without any statutory guidance shaping the contours of
practicability, the Court holds that even if § 18006

unambiguously conferred a right on adjunct employees (which, as

15

 

 
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 16 of 18

discussed above, it does not), that right would be too vague for
consistent and meaningful judicial enforcement under § 1983.
2. CARES Act Claim

PSC’s claim under the CARES Act fails for similar reasons.
The CARES Act does not contain an express cause of action to
enforce § 18006. The question, then, is whether there exists an
implied cause of action. “A court’s role in discerning whether
personal rights exist in the § 1983 context should... not
differ from its role in discerning whether personal rights exist
in the implied right of action context.” Gonzaga, 536 U.S. at
285. “[I]n either case [a court] must first determine whether
Congress intended to create a federal right.” Id. at 283. For
the above-discussed reasons, the Court holds that Congress did
not intend to create a private remedy for enforcement of §
18006. Cf. Suter, 503 U.S. at 364 (“Having concluded that [the
statute] does not create a federally enforceable right to
‘reasonable efforts’ under § 1983, the [question whether] the
[statute] contains an implied right of action for private
enforcement may be disposed of quickly.”).1'* Therefore, PSC has

not established a likelihood of success on its CARES Act claim.

 

12 Because the Court holds that PSC does not have a cause of
action to enforce § 18006, it need not determine whether CUNY
has, in fact, violated that provision. (Indeed, as discussed

above, such an analysis is not fit for judicial review.)
Nevertheless, the Court holds, in the alternative, that even if
this action could be brought under § 1983 or the CARES Act, PSC

16
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 17 of 18

IIIT. Conclusion

PSC has failed to show a likelihood of success on the
merits. Its motion for a preliminary injunction is therefore
denied. Moreover, because, in view of the aforesaid analysis,
there is a likelihood that the Court would grant a motion to
dismiss by defendants, the Court hereby stays this case until
defendants’ leave to move or answer expires on September 15,
2020. Any motion to dismiss must be filed by that date. Before
defendants file any such motion, however, they should jointly
call chambers with plaintiff’s counsel to set the briefing

schedule.

 

would still not have shown a likelihood of success on the
merits. Unlike § 18004(c), which imposes an absolute spending
requirement, § 18006 vests some discretion on funding recipients
to determine practicability. Here, CUNY decided that it would be
impracticable to reappoint these 2,800 adjuncts and has instead
committed to allocating the CARES Act funds to assist its
students. See Sapienza Decl. (9 19-20; Tr., 8/7/2020, at 8:23-
9:1. For three reasons, the Court finds that such a
determination does not violate § 18006. First, as CUNY has
explained, it is expecting substantial budget cuts and
enrollment declines. Id. If 2-8. Given that 80% of CUNY’s costs
relate to personnel, id. @ 9, the Court accepts CUNY’s
contention that it would not have been practicable to reappoint
these 2,800 adjuncts. Second, CUNY has thus far preserved the
employment of its full-time faculty and staff, id. @ 10,
indicating that CUNY has taken efforts to continue to pay its
employees. Finally, the Secretary of Education has encouraged
funding recipients to “consider using the funds . . . to expand
support for [its] students with the most significant financial
needs arising from the coronavirus pandemic.” Id. 7 18. The
Secretary’s guidance is further evidence that CUNY’s decision to
allocate the money to its students does not violate § 18006.

17

PATRI D DORA RELIY EVRY RAIL 6 Log lh PNR FR
Case 1:20-cv-05060-JSR Document 28 Filed 08/12/20 Page 18 of 18

The Clerk of the Court is directed to close docket entry

 

15.

 

SOQ ORDERED.

Dated: New York, NY

  

August BL, 2020 JED S. RAKOFF, U.S.D.d.

 

 

 

 

 

 

18

 
